Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s division application, filed on 4/15/2020 (hereinafter Remarks), are acknowledged, and have been fully considered.
The instant claims are similar with the allowed twin application 15/917,493 now Patent No. 10,652,775. The instant claims mitigate interference for transmission of a periodic multi-beam discovery reference signal based on sequence of code sequences.


Allowable Subject Matter
Claims 1-30 are allowed.

Reason for Allowance
The present invention is directed to techniques for mitigating interference for transmission of a periodic multi-beam discovery reference signal based on code sequences.

Each independent claim identifies the uniquely distinct features, particularly:
	transmitting, on a plurality of beams, a discovery reference signal (DRS) in a first 
	wherein the DRS in the first instance of the periodic multi-beam DRS comprises a synchronization signal sequence encoded based at least in part on a first code;  and 
	transmitting, on the plurality of beams, the DRS in a second instance of the periodic multi-beam DRS, 
	wherein the DRS in the second instance of the periodic multi-beam DRS comprises the synchronization signal sequence encoded based at least in part on a second code that is different form the first code. 

The closest prior art:
Kim (US 20150049824 A1) discloses a method for performing multiple beam beamforming with a plurality of reference signals (Fig 1-19).
Frenne (US 20180091196 A1) discloses methods to transmit Discovery Reference Signal (DRS) signals in multiple beams (Fig 1-16).
Zheng (US 20070135051 A1) discloses adaptive beam forming with multi-user detection.

All the prior art disclose conventional techniques for mitigating interference for transmission of a periodic multi-beam discovery reference signal based on code sequences, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.